United States Court of Appeals
                      For the First Circuit

Nos. 09-1038, 09-1953, 09-2184

 JOSEPH IANTOSCA, Individually and as Trustee of the Faxon Heights
      Apartments Realty Trust and Fern Realty Trust; BELRIDGE
    CORPORATION; GAIL A. CAHALY; JEFFREY M. JOHNSTON; BELLEMORE
       ASSOCIATES, LLC; MASSACHUSETTS LUMBER COMPANY, INC.,

                       Plaintiffs, Appellees

                                   v.

    STEP PLAN SERVICES, INC.; BENISTAR 419 PLAN SERVICES, INC.,

                      Defendants, Appellants.
                             __________

 BENISTAR ADMIN SERVICES, INC.; DANIEL CARPENTER; MOLLY CARPENTER;
    BENISTAR PROPERTY EXCHANGE TRUST COMPANY, INC; BENISTAR LTD.;
  BENISTAR EMPLOYER SERVICES TRUST CORPORATION; CARPENTER FINANCIAL
   GROUP, LLC; BENISTAR INSURANCE GROUP, INC.; TRAVELERS INDEMNITY
COMPANY; CERTAIN UNDERWRITERS AT LLOYD'S LONDON; TRAVELERS PROPERTY
                     CASUALTY COMPANY OF AMERICA,

                            Defendants.


                                 ERRATA

     The opinion of this Court, issued on May 3, 2010, should be

amended as follows.

     On page 6, line 3 of footnote 4, replace "As of creditors' the

most recent update" with "As of the creditors' most recent update".